     Case: 3:19-cv-00003-DMB-JMV Doc #: 181 Filed: 01/19/21 1 of 1 PageID #: 1561




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

KATHRYN P. WITTNER                                                                             PLAINTIFF

V.                                                                            NO. 3:19-CV-3-DMB-JMV

RUTH P. SCHWARTZ, et al.                                                                   DEFENDANTS


                                                  ORDER

        On December 11, 2020, the Court was advised that this case has settled. Accordingly, the

pending motion to strike [84] and motion to continue trial [176] are DENIED as moot. This case

is administratively CLOSED.1

        SO ORDERED, this 19th day of January, 2021.

                                                           /s/Debra M. Brown
                                                           UNITED STATES DISTRICT JUDGE




1
 This case may be dismissed with prejudice by the filing a stipulation in accordance with Federal Rule of Civil
Procedure 41.
